DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2022 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
	Claims 1, 3, 5-9, 11, and 13-17 are canceled.

Claim Rejections - 35 USC § 112
The rejection of claims 14 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on May 23, 2022 is withdrawn in view of the Amendment received on July 22, 2022.


Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, 10, 12, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a New Matter Rejection.
Claim 2 has been amended to recite that the step of lysis of cells or spores in the cell lysis zone is performed using rolling blades or paddles for bead milling.
Claim 2 recites that the method involves a self-contained system which comprises: i) one or more ports, including an injector port; ii) a cell lysis zone; iii) a nucleic acid preparation zone and iv) at least one amplification zone.  
The new limitation now embraces rolling blades or paddles being part of the “self-contained system”, that is within the self-containment.

    PNG
    media_image1.png
    417
    533
    media_image1.png
    Greyscale
However, the application does not have support for such an embodiment because the rotating blades/paddles are strictly provided from outside the self-contained system (see Figure 1 for the overall view of the self-contained system; Figure 2b for the rotating blades/paddles):

    PNG
    media_image2.png
    392
    793
    media_image2.png
    Greyscale

Therefore claim 2 embraces an embodiment which is not supported by the application as originally filed.
Claims 4, 10, 12, and 18-21 are rejected by way of their dependency on claim 2.
Claim Rejections - 35 USC § 103
The rejection of claims 2, 10, 14, and 18-21 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pourahmadi et al. (US 2005/0194316) in view of Taylor et al. (U.S. Patent No. 9,943,848, issued April 2018, priority May 2000), Boivin et al. (Journal of Clinical Microbiology, January 2004, vol. 43, no. 1, pages 45-51) and evidenced by Petersen et al. (US 2008/0057572 A1, published March 2008, priority May 1999), made in the Office Action mailed on May 23, 2022 is withdrawn in view of the Amendment received on July 22, 2022.
The rejection of claims 4, 12, and 16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pourahmadi et al. (US 2005/0194316 A1, published September 2005, priority December 1997) in view of Taylor et al. (U.S. Patent No. 9,943,848, issued April 2018, priority May 2000) and Boivin et al. (Journal of Clinical Microbiology, January 2004, vol. 43, no. 1, pages 45-51), and evidenced by Petersen et al. (US 2008/0057572 A1, published March 2008, priority May 1999), as applied to claims 2, 10, 14, and 18-21 above, and further in view of Mathies et al. (US 2002/0068357 A1, published June 2002), made in the Office Action mailed on May 23, 2022 is withdrawn in view of the Amendment received on July 22, 2022.
Conclusion
	No claims are allowed. 
	Claims are free of prior art.
Pourahmadi et al. (US 2005/0194316) in combination with Petersen et al. (US 2008/0057572 A1, published March 2008, priority May 1999) (both of record) disclose the closest means of lysing cells within a self-contained chamber, wherein Petersen et al. teach placing an ultrasonic horn adjacent to the wall in which the cell lysis compartment is located (see below):

    PNG
    media_image3.png
    497
    368
    media_image3.png
    Greyscale
“cells or viruses capture in the filter stack … are lysed by coupling a transducer 92 (e.g., an ultrasonic horn) directly to the wall of the lysing chamber 86 … transducer 92 should directly contact an external surface of the wall [of the lysing chamber] … vibrating or oscillating device that is activated to generate pressure waves in the chamber 86 … pressure waves agitate the beads … and the movement of the beads ruptures the captured cells or viruses …” (section [0063])


	While Petersen et al. teach that the wall of the chamber containing the cells within a lysing chamber should be vibrated, Petersen et al. employs a transducer or an ultrasonic horn.  Ultrasonic horn does not operate via use of a rotating paddle/blades which repeatedly strike the wall for inducing vibration (Dong et al. IEEE/ASME Transactions on Mechatronics, December 2000, vol. 5, no. 4, pages 325-330, attached herein), and the prior art does not teach coupling such a means for inducing cell lysis in a self-contained device.
	For these reasons, the claims are deemed free of prior art.



Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        November 29, 2022
/YJK/